780 N.W.2d 794 (2010)
Jason MOSS, Plaintiff-Appellant, Cross-Appellee,
v.
WAYNE STATE UNIVERSITY and Wayne State University Board of Governors, Defendants-Appellees, Cross-Appellants.
Docket No. 140370. COA No. 286034.
Supreme Court of Michigan.
April 27, 2010.

Order
On order of the Court, the application for leave to appeal the December 1, 2009 judgment of the Court of Appeals and the application for leave to appeal as crossappellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.